GERALD   C. MANhI
                                  Aunnnr         ~,.TICXAS




                                       October    15, 1940



         Honorable  Morris   Rolston
         County Attorney
         Titus County
         Mt. Pleasant,  Texas

         Dear   Sir:

                                                 Supplemental     Opinion No. O-2226-A
                                                 Re: Opinion     No. O-2226

                       We have given careful reconsideration     to our Opinion No.
         O-.2226 wherein we held that a member of the local community com-
         ~mittee of the Agricultural Adjustment   Administration    was a Federal
         officer within the meaning of Sections 12, 33, and 40 of Article XVI
         of the Constitution of Texas, and we have concluded that we were cor-
         rect in our holding in said opinion.   We do not believe that the facts
         set out in your letter of August 26th can alter the conclusion of that
         opinion.

                                                         Yours    very truly




                                                         /s/ Ger~ald C. Mann
                                                         Ger~ald C. Mann
                                                         ATTORNEY     GENERAL      OF
                                                                 TEXAS

         GCM:BBB:da